 


110 HR 179 IH: Safe Access in Fire Emergencies Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 179 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Lee introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To confirm the jurisdiction of the Consumer Product Safety Commission with respect to releasing systems on residential window bars and to establish a consumer product safety standard ensuring that all such bars include a quick-release mechanism. 
 
 
1.Short titleThis Act may be cited as the Safe Access in Fire Emergencies Act of 2007.  
2.Congressional findingsThe Congress finds the following: 
(1)The United States Fire Administration (USFA) of the Department of Homeland Security encourages prevention, fire sprinklers, smoke detectors, and planned escape routes as main goals of avoiding casualties in residential and commercial fires.  
(2)Window bars are most prevalent in low-income areas and high crime areas, where other security risks often overshadow fire safety standards.  
(3)According to the USFA, children, the elderly, persons who are mobility-impaired, and firefighters are especially vulnerable to fatalities or injuries involving residential window bars.  
(4)Persons have died in residential fires as a result of being trapped by window bars in at least 14 States, including Alabama, Arizona, California, Florida, Georgia, Kansas, Michigan, Mississippi, Missouri, New Jersey, Oklahoma, Pennsylvania, Tennessee, and Texas.  
(5)Some States, including Mississippi, California, Texas, and, most recently, Oklahoma, have established safety standards for window bars.  
(6)On June 12, 2005, five children were killed in a house fire in Philadelphia, Pennsylvania, when their escape was prevented by ground-level, residential window bars.  
(7)Collecting information on a national basis regarding the risks and casualties caused by window bar entrapment during residential fires will help in raising public awareness of such risks and casualties.  
3.Definition of window barsFor purposes of this Act, the term window bars means any metal or other bars, grills, grates, heavy-duty screens, glazing, or other barriers that are designed— 
(1)to cover exterior and interior escape windows in residential dwelling units; and  
(2)to deter any physical security threats to the home, including threats from burglars. Such term does not include any such barriers that (A) protect children from falling from open windows in upper floors of buildings, and (B) protect nonresidential or commercial properties. 
4.Safety standard for window bars 
(a)Rulemaking requiredThe Consumer Products Safety Commission (in this Act referred to as the Commission) shall initiate a rulemaking proceeding under section 553 of title 5, United States Code, within 90 days after the date of the enactment of this Act to establish a consumer product safety standard under section 7(a) of the Consumer Product Safety Act (15 U.S.C. 2056(a)) for window bars, except that the Commission may extend such 90-day period for good cause. Notwithstanding any other provision of law, including chapter 5 of title 5, United States Code, the Commission shall promulgate a final rule establishing such consumer product safety standard within 12 months after the date on which the rulemaking pursuant to this subsection is initiated, except that the Commission may extend such 12-month period for good cause. Such consumer product safety standard shall take effect upon the expiration of the 6-month period beginning on the date on which the final rule establishing such standard is promulgated.  
(b)Releasing system requirementThe standard established pursuant to subsection (a) shall— 
(1)require all window bars that are manufactured or installed in the United States to incorporate releasing systems that meet the minimum standards under subsection (c); and  
(2)address releasing systems for interior- and exterior-based window bars.  
(c)Minimum standards for releasing systemsThe minimum standards under this subsection for releasing systems for window bars shall require that such systems— 
(1)when actuated, can move such bars and provide egress to occupants of residential dwelling units equipped with such bars; and  
(2)at a minimum, can be actuated manually from the interior of a residential dwelling unit and provide escape through the protected opening.  
(d)ConsultationIn developing the standard pursuant to subsection (a), the Commission shall consult with experts, including manufacturers of window bars, housing and building codes authorities, and representatives of the United States Fire Administration, the National Fire Protection Association, Underwriters Laboratories, Inc., officials in States that have in effect window bar safety standards, and other similar public safety-related organizations.  
(e)EnforcementCompliance with the consumer product safety standard established pursuant to this section shall be enforced under the Consumer Product Safety Act.  
5.Labeling requirementThe Consumer Products Safety Commission shall require each manufacturer selling, or offering for sale, in the United States, any window bars to include in the packaging for the window bars a written statement clearly explaining how the window bars are to be configured and installed and the inclusion and operation of the releasing system incorporated pursuant to section 4(b).  
6.Federally assisted housingIt is the sense of the Congress that all public housing dwelling units, all dwelling units assisted under section 8 of the United States Housing Act of 1937, all manufactured housing units, and all homes purchased using any loan made, insured, or guaranteed under the National Housing Act or title 38, United States Code, should meet a minimal standard for use of window bars that requires such bars to incorporate an emergency releasing system.  
7.Provision of dataThe Commission shall establish and maintain a National Electronic Injury Surveillance System (NEISS) code and system for collection of information and statistics on casualties associated with window bars.  
8.No Effect on State lawNotwithstanding section 26 of the Consumer Product Safety Act (15 U.S.C. 2075), this Act may not be construed to annul, alter, impair, affect, or exempt any person subject to the provisions of this Act from complying with any provision of the law of any State or any political subdivision thereof, except to the extent that such provisions of State law are inconsistent with any provision of this Act, and then only to the extent of the inconsistency. A provision of State law may not be considered to be inconsistent with this Act if such provision applies more stringent requirements with respect to window bar releasing systems than is afforded by this Act.  
9.NoticeThe Commission shall promptly, upon the enactment of this Act, take such actions as may be appropriate to inform all manufacturers of window bars distributed in interstate commerce or installed within the United States of the provisions of this Act.  
10.Authorization of AppropriationsThere are authorized to be appropriated to the Consumer Product Safety Commission for carrying out this Act such sums as may be necessary for each of fiscal years 2008 through 2012.  
 
